NOTICE OF ALLOWANCE, SIXTH DETAILED ACTION
Status of Prosecution
The present application, 15/978,121 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application claims priority to provisional application 62/506,687, filed on May 16, 2017.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The Office mailed a first detailed action, non-final rejection, on April 17, 2020.
Applicant’s representative Bejan Haffezzadeh (RN 76,084) initiated an interview on July 13, 2020.
Applicant filed amendments with remarks and arguments on July 17, 2020.
The Office mailed a second detailed action, final rejection on July 30, 2020.
Applicant filed an AFCP 2.0 request on September 21, 2020.
Examiner initiated an interview on October 1, 2020 relating the results of the AFCP request with Mr. Haffezzadeh. 
Applicant filed a request for continued examination on October 1, 2020 incorporating the proposed amended claims and arguments of the AFCP request.
The Office mailed a third detailed action, non-final rejection on October 16, 2020.
Applicant’s representative Prateek Bhatnagar (RN 70907) initiated an interview on January 12, 2021.
Applicant filed amended claims with accompanying remarks and arguments on January 15, 2021.
The Office mailed a fourth detailed action, final rejection on February 8, 2021.
Applicant’s representative Prateek Bhatnagar initiated an interview on April 28, 2021 with no final agreement reached.
Applicant filed a request for continued examination on April 29, 2021.
The Office mailed a fifth detailed action, non-final rejection on August 6, 2021.
Applicant’s representative Prateek Bhatnagar initiated an interview on October 21, 2021 with no final agreement reached.
Applicant filed amended claims with accompanying remarks and arguments on October 25, 2021.
Examiner initiated an interview to discuss potential amendments to place the application in condition for allowance on November 9, 2021.
Claims 1, 3-6, 9-14 and 16-20 are pending and are in condition for allowance. Claims 1, 14 and 20 are independent.
Examiner’s Amendment
The Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Claims
1. (Currently amended) A method comprising: 
at a device with one or more processors, non-transitory memory, a display, and one or more input devices: 
while displaying a content item that is currently associated with one or more selectable tags, detecting, via the one or more input devices, a first input that corresponds to selection of a transport affordance; 
in response to detecting the selection of the transport affordance, displaying, on the display, a transport interface provided to perform one or more operations on the content item, including: 
a tag modification affordance provided to modify the one or more selectable tags that are currently associated with the content item; and 
one or more transport option affordances associated with different selectable options for performing the one or more operations on the content item; 
while displaying the transport interface, detecting, via the one or more input devices, a second input that corresponds to selection of the tag modification affordance that is within the transport interface; 

in response to detecting the selection of the tag creation field that is within the tag modification interface, replacing display of the tag modification interface with a tag creation interface that is provided to create a new tag that is to be associated with the content item, the tag creation interface including an input field provided to create a name for the new tag [[and]], a plurality of selectable tag appearance affordances provided to select an appearance for the new tag and a tag addition affordance; 
generating the new tag in response to detecting a sequence of characters being entered in the input field and a selection of one of the plurality of selectable tag appearance affordances and an input selecting the tag addition affordance; and
in response to the new tag being generated, automatically associating the new tag with the content item and displaying the new tag among the one or more selectable tags that are currently associated with the content item.

14. (Currently amended) An electronic device comprising: 
a display; 
one or more input devices; 

one or more programs, wherein the one or more programs are stored in the non-transitory memory and configured to be executed by the one or more processors, the one or more programs including instructions for:
while displaying a content item that is currently associated with one or more selectable tags, detecting, via the one or more input devices, a first input that corresponds to selection of a transport affordance; 
in response to detecting the selection of the transport affordance, displaying, on the display, a transport interface provided to perform one or more operations on the content item, including: 
a tag modification affordance provided to modify the one or more selectable tags that are currently associated with the content item; and 
one or more transport option affordances associated with different selectable options for performing the one or more operations on the content item; 
while displaying the transport interface, detecting, via the one or more input devices, a second input that corresponds to selection of the tag modification affordance that is within the transport interface; 
in response to detecting the selection of the tag modification affordance that is within the transport interface, replacing display of the transport interface with a tag modification interface that is provided to modify the one or more selectable tags that are currently associated with the content item, the tag modification interface including one or more selectable suggested tags that are selected based on a recency of use and a tag creation field; 

in response to detecting the selection of the tag creation field that is within the tag modification interface, replacing display of the tag modification interface with a tag creation interface that is provided to create a new tag that is to be associated with the content item, the tag creation interface including an input field provided to create a name for the new tag [[and]], a plurality of selectable tag appearance affordances provided to select an appearance for the new tag and a tag addition affordance; 
generating the new tag in response to detecting a sequence of characters being entered in the input field and a selection of one of the plurality of selectable tag appearance affordances and an input selecting the tag addition afforance; and 
in response to the new tag being generated, automatically associating the new tag with the content item and displaying the new tag among the one or more selectable tags that are currently associated with the content item.

20. (Currently amended) A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which, when executed by an electronic device with a display, and one or more input devices, cause the electronic device to: 
while displaying a content item that is currently associated with one or more selectable tags, detect, via the one or more input devices, a first input that corresponds to selection of a transport affordance; 
in response to detecting the selection of the transport affordance, display, on the display, a transport interface provided to perform one or more operations on the content item, including: 

one or more transport option affordances associated with different selectable options for performing the one or more operations on the content item; 
while displaying the transport interface, detect, via the one or more input devices, a second input that corresponds to selection of the tag modification affordance that is within the transport interface;
in response to detecting the selection of the tag modification affordance that is within the transport interface, replace display of the transport interface with a tag modification interface that is provided to modify the one or more selectable tags that are currently associated with the content item, the tag modification interface including one or more selectable suggested tags that are selected based on a recency of use and a tag creation field; 
while displaying the tag modification interface, detect, via the one or more input devices, a third input that corresponds to a selection of the tag creation field; 
in response to detecting the selection of the tag creation field that is within the tag modification interface, replace display of the tag modification interface with a tag creation interface that is provided to create a new tag that is to be associated with the content item, the tag creation interface including an input field provided to create a name for the new tag [[and]], a plurality of selectable tag appearance affordances provided to select an appearance for the new tag and a tag addition affordance; 
generate the new tag in response to detecting a sequence of characters being entered in the input field and a selection of one of the plurality of selectable tag appearance affordances and an input selecting the tag addition affordance; and 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES T TSAI/
Examiner, Art Unit 2174